DETAILED ACTION
	This action is in response to the amendment filed 5/10/2021. Currently, claims 1, 2 and 5-14 are pending in the application. Claims 3 and 4 are cancelled by Applicant. Claims 10-13 are withdrawn and not examined at this point. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejections of claims 1, 2 and 5-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. 
The examiner acknowledges and agrees with Applicant’s argument that Milne does not teach the width W of the wrap being 9 inches. However, Milne teaches in column 1, lines 23-25 that the “size of the dress is easily changed by making amendment to a blank from which the dress is folded,” teaches in column 2, lines 15-18 that “clearly variations in length and width of both the blank and the opening are permitted, depending on the personal taste and size of the woman and the style of the dress” and further, teaches in column 3, lines 46-49 that “many variations in the shape and size of both [blank 10 and In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the width W of the wrap could be varied in order to most accurately accommodate the size, comfort and personal taste of an individual wearer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites a “seamed or reinforced window or slot” in line 8 of the claim. It is unclear if this recited “window or slot” is the same as, or different from, the “open window or slot” that is previously recited in the claim. For purposes of examination, the examiner will interpret these structures to be the same.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “a length L” in line 7 of the claim. It is unclear if this recited “length” is the same as, or different from, the “length L” that is previously recited in line 2 of the claim. For purposes of examination, the examiner will interpret these structures to be the same.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “a width W” in line 7 of the claim. It is unclear if this recited “width” is the same as, or 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “an intermediate portion” in line 9 of the claim. It is unclear if this recited “intermediate portion” is the same as, or different from, the “intermediate portion” that is previously recited in line 3 of the claim. For purposes of examination, the examiner will interpret these structures to be the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milne (US 3,736,596) in view of Cansler (US 2,744,252).
In regards to claim 1, Milne teaches in Figure 1 a wrap (blank of dress fabric 10) of elastic material (column 2, lines 24-27 teaches the blank of dress fabric 10 being a “stretch-fiber type,” which is an elastic material) in a rectangular shape (Figure 1 
Milne does not teach the width W (width 12) of the wrap (blank of dress fabric 10) being 9 inches.
However, Milne teaches in column 1, lines 23-25 that the “size of the dress is easily changed by making amendment to a blank from which the dress is folded,” teaches in column 2, lines 15-18 that “clearly variations in length and width of both the blank and the opening are permitted, depending on the personal taste and size of the woman and the style of the dress” and further, teaches in column 3, lines 46-49 that “many variations in the shape and size of both [blank 10 and opening 20] are possible, being limited by the woman's size, the perimeter of the opening and lengths of the dress and cape desired.” Thus, it is clear that Milne contemplated that the width W (width 12) of the wrap (blank of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the width W of the wrap of Milne to be 9 inches, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the width W of the wrap could be varied in order to most accurately accommodate the size, comfort and personal taste of an individual wearer.
Milne does not teach the window or slot being seamed or reinforced; the open window or slot being reinforced thicker around a perimeter of the window relative to the wrap; and wherein the wrap is only reinforced along the perimeter of the window.
However, Cansler teaches in Figure 3 and column 2, lines 9-12 an analogous device with the window or slot (neck opening 26) being seamed or reinforced (column 2, lines 9-12 teaches that “the area adjacent the neck opening 26 is reinforced by a sheet of fibrous material 34”); the open window or slot (neck opening 26) being reinforced thicker around a perimeter of the window (column 2, lines 9-12 teaches that “the area adjacent the neck opening 26 is reinforced by a sheet of fibrous material 34”) relative to the wrap (cape 10); and wherein the wrap (cape 10) is only reinforced along the perimeter of the window 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the open window or slot of Milne to provide the window or slot being seamed or reinforced; the open window or slot being reinforced thicker around a perimeter of the window relative to the wrap; and wherein the wrap is only reinforced along the perimeter of the window as taught by Cansler because this element is known to strengthen the perimeter of the open window or slot to prevent tearing thereof.
In regards to claim 2, Milne and Cansler teach the apparatus of claim 1. Milne teaches in Figure 1 that the wrap (blank of dress fabric 10) is configured to achieve a reduction of an injured ankle (blank of dress fabric 10 is capable of achieving a reduction of an injured ankle by applying compression thereto when wrapped around an injured ankle) and is facilitated by the elastic nature (column 2, lines 24-27 teaches the blank of dress fabric 10 being a “stretch-fiber type,” which is an elastic material).
In regards to claim 5, Milne and Cansler teach the apparatus of claim 1. Milne teaches in Figure 1 that the wrap (blank of dress fabric 10) is configured to be utilized for extremity fractures or dislocations to reduce an injury (blank of dress fabric 10 is capable of being applied to extremity fractures or dislocations to reduce an injury).
In regards to claim 6, Milne and Cansler teach the apparatus of claim 1. Milne teaches in Figure 1 that the wrap (blank of dress fabric 10) is configured to be used by maintaining a reduction moment on a syndesmotic injury of a syndesmosis or other injury (by applying compression thereto when wrapped around) until the 
In regards to claim 7, Milne and Cansler teach the apparatus of claims 1 and 2. Milne teaches in Figure 1 and column 2, lines 24-27 that the wrap (blank of dress fabric 10) is made from elastic materials (column 2, lines 24-27 teaches the blank of dress fabric 10 being a “stretch-fiber type,” which is an elastic material) for circumferential injury reduction (by applying compression thereto when wrapped around) allowing the wrap (blank of dress fabric 10) to be used to impart a uniform reduction vector resulting in an anatomic reduction until definitive fixation is applied (capable of being used to (with the intention to) impart a uniform reduction vector resulting in an anatomic reduction until definitive fixation is applied).
In regards to claim 14, Milne teaches in Figure 1 a wrap (blank of dress fabric 10) of elastic material (column 2, lines 24-27 teaches the blank of dress fabric 10 being a “stretch-fiber type,” which is an elastic material) extending a length L (length 11) from a first end (left end) to a second end (right end) with a width (width 12), the wrap (blank of dress fabric 10) having an open window or slot (opening 20) positioned in an intermediate portion (portion of blank of dress fabric 10 between the left and right ends thereof) of the wrap (blank of dress fabric 10) spaced from the first (left end) and second (right end) ends, and wherein the improved syndesmosis reduction (blank of dress fabric 10) device requires no clamps or fasteners when used (column 1, lines 20-22 teaches that the device “requires no additional fastening means”), wherein the wrap (blank of dress fabric 10) is in a rectangular shape (Figure 1 shown the blank of dress 
Milne does not teach the width W (width 12) of the wrap (blank of dress fabric 10) being 9 inches.
However, Milne teaches in column 1, lines 23-25 that the “size of the dress is easily changed by making amendment to a blank from which the dress is folded,” teaches in column 2, lines 15-18 that “clearly variations in length and width of both the blank and the opening are permitted, depending on the personal taste and size of the woman and the style of the dress” and further, teaches in column 3, lines 46-49 that “many variations in the shape and size of both [blank 10 and opening 20] are possible, being limited by the woman's size, the perimeter of the opening and lengths of the dress and cape desired.” Thus, it is clear that Milne contemplated that the width W (width 12) of the wrap (blank of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the width W of the wrap of Milne to be 9 inches, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the width W of the wrap could be varied in order to most accurately accommodate the size, comfort and personal taste of an individual wearer.
Milne does not teach the window or slot being seamed or reinforced; the open window or slot being reinforced thicker around a perimeter of the window relative to the wrap; and wherein the wrap is only reinforced along the perimeter of the window.
However, Cansler teaches in Figure 3 and column 2, lines 9-12 an analogous device with the window or slot (neck opening 26) being seamed or reinforced (column 2, lines 9-12 teaches that “the area adjacent the neck opening 26 is reinforced by a sheet of fibrous material 34”); the open window or slot (neck opening 26) being reinforced thicker around a perimeter of the window (column 2, lines 9-12 teaches that “the area adjacent the neck opening 26 is reinforced by a sheet of fibrous material 34”) relative to the wrap (cape 10); and wherein the wrap (cape 10) is only reinforced along the perimeter of the window 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the open window or slot of Milne to provide the window or slot being seamed or reinforced; the open window or slot being reinforced thicker around a perimeter of the window relative to the wrap; and wherein the wrap is only reinforced along the perimeter of the window as taught by Cansler because this element is known to strengthen the perimeter of the open window or slot to prevent tearing thereof.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milne (US 3,736,596), in view of Cansler (US 2,744,252) and further in view of Khapchik (US 2014/0259263).
In regards to claim 8, Milne and Cansler teach the apparatus of claim 1. Milne teaches in Figure 1 and the abstract that the wrap (blank of dress fabric 10) is configured for external use only (inasmuch as it is designed to be applied externally around a user’s anatomy), is single use (blank of dress fabric 10 is capable of being used only once).
Milne does not teach the wrap being disposable by standard hazardous waste laws and regulations.
However, Khapchik teaches in Figure 3, [0002-0003] and [0015-0016] an analogous device wits the wrap (dress 16) being disposable by standard hazardous waste laws and regulations (taught in [0003] and [0015] to be “disposable”).

In regards to claim 9, Milne, Cansler and Khapchik teach the apparatus of claims 1 and 8. Milne, Cansler and Khapchik does not teach that the wrap has a fabric made with braids. However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the wrap being made of a braided fabric, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/14/2021